PREWITT, Judge,
dissenting.
I respectfully dissent. The trial court made extensive and carefully considered *795findings of fact and conclusions of law, fifteen pages in length, and reached a practical and reasonable disposition of this matter. I do not believe it abused the discretion it has in child custody and visitation matters.
As I read the majority opinion, no homosexual parent should ever have unsupervised custody of his child even for a relatively short period. This is the type of generalization that courts should not make, although that appears to occur in this type of custody matter. See G.A. v. D.A., 745 S.W.2d 726, 728 (Mo.App.1987) (Lowenstein, J., dissenting).
Each custody case, whether a parent is homosexual, is different and should be determined on its own facts. There is no indication that the child would be harmed by spending, without supervision, the limited time with her father that the trial court provided. There was no evidence that the father had ever physically harmed his daughter or allowed it to happen. The mother makes no such contention and her testimony regarding the swelling and tear in the vaginal area of the child is not even mentioned in the mother’s brief.
Nor is there evidence of emotional harm now or in the future. The mother testified to “clinging behavior” of the child after she returned from visitation with the father but that alone does not indicate anything improper occurred to her or that she should not continue to see him. Cf. Shepherd v. Shepherd, 719 S.W.2d 115, 116 (Mo.App.1986).
The father here was not a “gay activist” who advocated such behavior, as was the father of a young boy in J.L.P.(H.) v. D.J.P., 643 S.W.2d 865 (Mo.App.1982). The trial court found, without dispute at trial or here, that the father did not frequent gay bars and has not participated in any group organization relating to homosexual activities. He preferred for his daughter to be heterosexual “because of society”. He acknowledged “the burden his lifestyle may place on the child.” He does not exhibit his relationship with Mr. Reed in public.
It is important for the child to know her father and receive the guidance, love, and companionship which the record indicates he was willing to provide. He agreed to comply with the restrictions set by the trial court and we should not assume that he will violate them.
The trial judge was in a position to view and listen to the parties and hear the other evidence firsthand and we should defer to his ruling. The limitations which the principal opinion suggests would be hardly any visitation at all and may result in the father never or rarely seeing the child. I believe that would be a serious mistake in providing for the child’s welfare. I would affirm the judgment.